Citation Nr: 1826151	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for seborrheic dermatitis, pseudofolliculitis barbae, and tinea cruris prior to July 3, 2013.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1976 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection for seborrheic dermatitis and pseudofolliculitis barbae and assigned a noncompensable evaluation effective from November 25, 2009.

In an October 2013 rating decision, the RO granted service connection for tinea cruris (fungal infection of the groin) and combined that disability with the evaluation with for seborrheic dermatitis and pseudofolliculitis barbae.  A 10 percent evaluation was assigned effective from July 3, 2013.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remained on appeal.

In a January 2016 decision, the Board, in pertinent part, denied the issue of entitlement to a compensable evaluation for seborrheic dermatitis, pseudofolliculitis barbae, and tinea cruris prior to July 3, 2013.

The Veteran appealed the January 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2017 Order, the Court granted a Joint Motion for Remand (Joint Motion) and vacated the portion of the January 2016 denying entitlement to an increased evaluation for the service-connected skin disability prior to July 3, 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2016 decision, the Board denied the claim for a compensable evaluation prior to July 3, 2013, based in part on the June 2010 VA examination report stating that the Veteran was only using topical treatments and shampoos and was not prescribed any corticosteroid medication.  However, in the Joint Motion, the parties agreed that the Board had failed to address a December 2010 private medical record indicating that the Veteran had been prescribed ketoconazole, which was administered orally.  It is unclear from the record as to whether that medication would be considered systemic therapy such as corticosteroids or other immunosuppressive drugs. See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Therefore, the Board finds that a VA medical opinion is needed.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to a VA examiner to address the medications used to treat the Veteran's service-connected seborrheic dermatitis, pseudofolliculitis barbae, and tinea cruris prior to July 3, 2013.  If the examiner determines that an examination is needed, then one should be should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should identify the medications used to treat the Veteran's skin disability prior to July 3, 2013. 

For each medication identified (to include the ketoconazole and fluocinolone noted in a December 2010 private medical record), he or she should indicate whether the medicine is topical, corticosteroid, or immunosuppressive.

The examiner should also discuss whether any topical ointments, creams, shampoos, and medications were systemic therapies, such that they affected the body as a whole.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




